IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: M.B. AND M.M.                      : No. 455 MAL 2017
                                          :
                                          :
PETITION OF: A.B.                         : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.